     Case 4:18-cv-03470 Document 84 Filed on 07/30/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RYAN EDWARD SMITH, SR.,                         §
R.E.S., By Next Friend,                         §
D.A.S. By Next Friend, and                      §
D.D.S. , By Next Friend,                        §
                                                §
               Plaintiffs,                      §
                                                §
v.                                              §                  CIVIL ACTION H-18-3470
                                                §
TEXAS DEPARTMENT OF CHILD PROTECTIVE            §
SERVICES, et al.,                               §
                                                §
               Defendants.                      §


                                             ORDER

       Pending before the court is the Magistrate Judge’s Memorandum and Recommendation

(“M&R”) dated July 11, 2019. Dkt. 83. In the M&R, the Magistrate Judge recommends that the

motions to dismiss filed by defendant Trung Tran (Dkts. 4, 15, 50), defendant Chad Bradshaw

(Dkts. 5, 16, 51), defendant Brian Hrach (Dkt. 67), defendants Kelly Gabler and Joseph Weinpel

(incorrectly listed as Joseph Gabler) (Dkt. 69), defendant Venette Westovern (Dkt. 75), defendants

Macy and Timothy Hubbard (Dkt. 82), and defendants Annette Denton, Brandice Haller, Leigh

Mizell, Stephanie Sammons, and Texas Department of Family and Protective Service (listed by

plaintiff at times as CPS or Child Protective Services) (Dkt. 18, 52) be GRANTED. She also

recommends that the motion for default judgment against Freeport Police Department, Captain,

Raymond Garivey, Kristy Mercado, Ernesto Rodriguez, Detective Jones, Officer Panigua, Detective

Sergeant Juanita Cardoza, and Bill Helfand filed by plaintiff Ryan Edward Smith (Dkt. 53) be
      Case 4:18-cv-03470 Document 84 Filed on 07/30/19 in TXSD Page 2 of 3



DENIED. And, she recommends that the motion for sanctions filed by defendants Bradshaw, Tran,

and Hrach (Dkt. 73) be DENIED.

       Objections to the M&R were due by July 25, and no party filed objections. If no timely

objection is made to a Magistrate Judge’s recommendation on a dispositive issue, the “court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), Advisory Comm. Note (1983). For nondispositive matters,

the court may set aside the Magistrate Judge’s order only to the extent that it is “clearly erroneous

or contrary to law.” Fed. R. Civ. P. 72(a).

       The court has reviewed the M&R, relevant documents in the record, and the applicable law,

and finds no clear error. Accordingly, the M&R (Dkt. 83) is ADOPTED IN FULL. The motions

to dismiss at docket entries 4, 5, 15, 16, 18, 50, 51, 52, 67, 69, 75, and 82 are GRANTED, and the

claims asserted against the following defendants are DISMISSED WITH PREJUDICE: Trung

Tran, Chad Bradshaw, Annette Denton, Brandice Haller, Leigh Mizell, Stephanie Sammons, Texas

Department of Family and Protective Services, Brian Hrach, Kelly Gabler, Joseph Weinpel

(incorrectly listed as Joseph Gabler), Venette Westoven, Macy Hubbard, and Timothy Hubbard. The

motion for default against Freeport Police Department, Captain Raymond Garivey, Kristy Mercado,

Ernesto Rodriguez, Detective Jones, Officer Panigua, Detective Sergeant Juanita Cardoza, and Bill

Helfand, who were not named as defendants in the live pleading, is DENIED. The motion for

sanctions filed by defendants Bradshaw, Tran, and Trach is also DENIED.

       As recommended by the Magistrate Judge, no further amendments to the pleadings will be

permitted. To the extent Smith named defendants in his complaint whose claims are not dismissed




                                                 2
     Case 4:18-cv-03470 Document 84 Filed on 07/30/19 in TXSD Page 3 of 3



above, he has either not served them or failed to prosecute his claims against them. Accordingly,

any claims potentially asserted against other defendants are DISMISSED WITHOUT

PREJUDICE. The court will enter final judgment concurrently with this order.

       Signed at Houston, Texas on July 30, 2019.



                                                    __________________________________
                                                                 Gray H. Miller
                                                      Senior United States District Judge




                                               3
